Title: Arthur Lee to Franklin and Silas Deane, 28 February 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Challiot Feby. 28th 1778
I must submit my opinion to your judgment as to the propriety of postponing the proposition I mentiond. I am so convincd of the necessity and of its being our indispensible duty to send the Treaties in french, which is stipulated to be the text, that I will employ every moment of my time in copying one or both of them, if they are sent me. I shoud think I coud have them ready so as not to delay the other Dispatches. The last Letters from Nantes mention the seizure of one of Mr. Ross’s Ships, and that the delays of others keep the Convoy waiting so that it is much to be fear’d it will be countermanded or rendered useless, unless express orders are given for the immediate sailing of such as are ready. I have the honor to be with great respect Gentlemen Your most Obedient Servant
Arthur Lee
 
Addressed: The Honble / B. Franklin & S. Deane Esqr. / Passi
Notation: A Lee to Mess F & Deane Feb 28. 1778.
